Case 8:16-cv-00803-JSM-TGW Document 112 Filed 01/16/19 Page 1 of 2 PageID 1061



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                              x
                                              : Civil Action No.: 8:16-cv-00803-JSM-TGW
 TERRI E. DICKENS, on behalf of the estate of :
 Ronnie E. Dickens and others similarly       :
 situated,                                    :
                                              :
                      Plaintiff,              :
                                              :
         v.                                   :
                                              :
                                              :
 GC SERVICES LIMITED PARTNERSHIP, :
                                              :
                      Defendant.              :
                                              x

                   NOTICE OF FILING OF CORRECTED PROPOSED
                 ORDER PRELIMINARILY APPROVING SETTLEMENT

        On January 14, 2019, Terri E. Dickens (“Plaintiff”) filed her unopposed motion for

 preliminary approval of class action settlement. ECF No. 111. The version of the proposed order

 preliminarily approving settlement that Plaintiff attached to her motion contained a scrivener’s

 error. ECF No. 111-2 at 5. Attached hereto is a corrected version of the proposed order

 preliminarily approving settlement.

 Dated: January 16, 2019                     Respectfully submitted,

                                             /s/ James L. Davidson
                                             James L. Davidson
                                             Jesse S. Johnson
                                             Greenwald Davidson Radbil PLLC




                                                1
Case 8:16-cv-00803-JSM-TGW Document 112 Filed 01/16/19 Page 2 of 2 PageID 1062



                                               5550 Glades Road, Suite 500
                                               Boca Raton, FL 33431
                                               Tel: (561) 826-5477
                                               Fax: (561) 961-5684
                                               jdavidson@gdrlawfirm.com
                                               jjohnson@gdrlawfirm.com

                                               Counsel for Plaintiff and the class


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 16, 2019, I electronically filed the foregoing with

 the Clerk of the Middle District of Florida using the CM/ECF system, which will send a notice of

 electronic filing to all counsel of record.


                                               /s/ James L. Davidson
                                               James L. Davidson




                                                  2
